

117 HR 5337 IH: National Social Emotional Learning Clearinghouse Act
U.S. House of Representatives
2021-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5337IN THE HOUSE OF REPRESENTATIVESSeptember 22, 2021Mr. Larsen of Washington (for himself, Mr. Cárdenas, and Mr. Bowman) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo establish a National social emotional learning clearinghouse.1.Short titleThis Act may be cited as the National Social Emotional Learning Clearinghouse Act.2.National Social Emotional Learning ClearinghouseNot later than 120 days after the date of enactment of this Act, the Secretary of Health and Human Services (acting through the Office of Child Care) and the Secretary of Education shall jointly— (1)establish and maintain an online clearinghouse of early childhood education and elementary school education curricula, lesson plans, and best practices, which shall—(A)prioritize social emotional learning resources (such as resources to address trauma, anxiety, depression and other social or behavioral disorders) for children from birth through the elementary school;(B)include best practices and studies exploring best practices, crisis intervention training and de-escalation, social emotional learning curriculums and lesson plans, and ready to use worksheets or interactive learning resources for early childhood learners and elementary school students; and(C)include social emotional resources for children with disabilities, including training resources to assist families and child care workers in assessing functional behaviors and creating responsive and appropriate behavioral intervention plans; and(2)conduct a national advertising campaign to inform child care professionals, families or parents providing homeschooling, and educators and caregivers of children from birth through age 12 of such online clearinghouse.3.DefinitionsIn this Act:(1)Child with a disabilityThe term child with a disability has the meaning given such term in section 602 of the Individuals with Disabilities Education Act (20 U.S.C. 1401).(2)Elementary schoolThe term elementary school has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).